DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2016/0227427 to Vajapeyam et al. (hereinafter “Vajapeyam”)) does not disclose, with respect to claim 1, transmitting, to the base station, a result of the measurement of the RSSI based on the second information, the result including the percentage of samples, a specific time of which the measured RSSI is above the threshold, and an indicator indicating an interference level which is a quantization of the measured RSSI; receiving, from the base station, a second message requesting additional measurement information, wherein the second message is generated based on a determination that a hidden node exists within a communication range of the terminal and outside a communication range of the base station, by comparing the result of the measurement with an interference measured by the base station; and transmitting, to the base station, a report of an additional interference measurement result per each time slot for which the measured RSSI is above the threshold, the additional interference measurement result including an actual measured interference value for a corresponding time slot as claimed.  Rather, Vajapeyam teaches receiving measurement timing information [0050] and criteria for sending measurement report [0066].  Vajapeyam also teaches performing RSSI measurement (step 1415 in Figure 14) and transmitting the measurement report (step 1425 in Figure 14).  The same reasoning applies to claims 5, 9 and 13 mutatis mutandis.  Accordingly, claims 1, 2, 4-6, 8-10, 12-14 and 16 are allowed.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414